Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2021

                                     No. 04-20-00613-CV

                                     Marcos GONZALEZ,
                                          Appellant

                                               v.

      DURANGO MIDRISE, LP, A Texas Limited Partnership d/b/a Hemisview Village,
                                  Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV00649
                          Honorable J Frank Davis, Judge Presiding


                                        ORDER

        On November 19, 2020, appellant, Marcos Gonzalez, filed a notice of appeal challenging
the county court’s “Order Granting Motion for Withdraw of Counsel” signed on November 5,
2020. In his notice, he states this is an accelerated appeal to an interlocutory order. A copy of
the clerk’s record was then filed on December 29, 2020. It shows that this is a forcible detainer
case that is currently set for trial on March 8, 2021.

        In general, an appeal may be taken only from either a final judgment or interlocutory
order as deemed appropriate by the legislature; otherwise, we may not exercise appellate
jurisdiction over a case. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 196 (Tex. 2001). A
judgment is final for appellate purposes if it disposes of all pending parties and claims in the
record, and section 51.014 of the Texas Civil Practice and Remedies Code sets out which
interlocutory orders are appealable. Id.; see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. “An
order granting a motion to withdraw as counsel is not an appealable interlocutory order.” Davis
v. Alcatel USA, Inc., No. 05-07-00060-CV, 2007 WL 475332, at *1 (Tex. App.—Dallas Feb. 15,
2007, no pet.) (mem. op.) (citing TEX. CIV. PRAC. & REM. CODE § 51.014(a)).

        Because it appears we do not have jurisdiction over this appeal, we ORDER appellant to
file a written response in this court by January 20, 2021, showing cause why this appeal should
not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed for want of
jurisdiction. See id. R. 42.3(c). If a supplemental clerk’s record is required to establish this
court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify the
clerk of this court that such a request was made. All deadlines in this matter are suspended until
further order of the court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court